On Second Rehearing.
Under the authority of section 6150, Code of 1923, this court hereby reduces the verdict to the sum of $1,000, and, if plaintiff remits all amounts in excess of said sum *Page 200 
by filing a remittitur with the clerk of this court within thirty days, the judgment of the circuit court will be affirmed; otherwise the judgment will be reversed and the cause remanded. Woolworth Co. v. Erickson, 221 Ala. 5, 127 So. 534; Faulkner v. Gilchrist, 225 Ala. 391, 143 So. 803.
Application for rehearing overruled, conditionally.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.